Staley, Jr., J.
dissents in the following memorandum. Staley, Jr., J. (dissenting). I respectfully dissent and would remit the action for a recomputation of the amounts due. The barn mortgage was given in the sum of $17,500 to secure an indebtedness of $35,276.16. The Referee concluded that the unpaid balance on this mortgage is $24,987.28. The second mortgage was in the sum of $2,500 to secure an indebtedness of $3,536.40. The unpaid balance on this second mortgage is $1,886.08. These mortgages were given as security for the total indebtedness outstanding and since the indebtedness on the first mortgage exceeded the security, the stated amount of the security remained as the debt owed and the amount of principal due in the action to foreclose the mortgage. Thus, the sum of $17,500 was the principal amount due on the barn mortgage. "Where a partial mortgage is given to secure a larger indebtedness, the presumption is, in the absence of evidence to the contrary, that it was not given as security for more than its principal sum.” (Brandenberg v Tirino, 37 AD2d 713, 714, app dsmd 29 NY2d 486.) Applying the same principle to the second mortgage of $2,500, since there is still unpaid the sum of $1,886.08 in the foreclosure of that mortgage, the principal amount due should be computed to be the sum of $1,886.08. The judgment should be modified, and remitted for recomputation of the amounts due.